DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2021 and July 6, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya, US 2019/0349505 A1.
Regarding claim 1, Tsuchiya discloses a control apparatus (See fig. 2: 104) that controls a strobe (Fig. 3A) to fire in synchronization with an end of an exposure period of an image capturing apparatus (Note in fig. 6 that the firing of the flash happens in synchronism with ending the exposure time.  See ¶ 0079), the control apparatus comprising:
a wireless communication device (206) that communicates wirelessly with the strobe (¶ 0044); and
a controller (104) that controls the wireless communication device (206), wherein the wireless communication device periodically sends a signal for maintaining communication with the strobe during the exposure period of the image capturing apparatus (Note that in ¶ 0076, Tsuchiya discloses “transmission of the firing command from the camera 1 to the flash 3 is repeatedly executed”).

Regarding claim 2, Tsuchiya discloses that the wireless communication device stops the signal and sends a firing trigger signal to the strobe immediately before the exposure period ends (Note in fig. 6 that the period before the second to last wireless communication pulse informing the firing timing is being interpreted as the stop of the signal and the last pulse informing the firing timing is being interpreted as the a firing trigger signal to the strobe immediately before the exposure period ends (¶ 0071-0076)).

Regarding claim 11, Tsuchiya discloses an image capturing apparatus (Figs. 1A, 1B and 2) comprising a control apparatus (See fig. 2: 104) that controls a strobe 
a wireless communication device (206) that communicates wirelessly with the strobe (¶ 0044); and
a controller (104) that controls the wireless communication device (206), wherein the wireless communication device periodically sends a signal for maintaining communication with the strobe during the exposure period of the image capturing apparatus (Note that in ¶ 0076, Tsuchiya discloses “transmission of the firing command from the camera 1 to the flash 3 is repeatedly executed”).

Regarding claim 12, claim 12 is a method claim for the processes performed by an apparatus as recited in claim 1.  Therefore, limitations of claim 12 have been discussed and analyzed in the rejection of claim 1.

Regarding claim 13, claim 13 is directed to a storage medium in which is stored a program that causes a computer to execute a control method as that described in claims 1 and 11.  Therefore, limitations of claim 13 have been discussed and analyzed in the rejection of claim 1.  Furthermore, in ¶ 0029,Tsuchiya discloses that the control unit 104 has a programmable processor (CPU, etc.) and a memory, for example, and controls operations of the camera 1 and the taking lens 2, including flash control operations described below, as a result of the processor loading programs stored in a nonvolatile memory into the memory and executing the programs. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya, US 2019/0349505 A1 in view of Koike, US 2013/0222628 A1.
Regarding claim 8, Tsuchiya fails to teach that the signal is a beacon signal.
However, Koike discloses an image capturing apparatus (100 in fig. 3) comprising transmitter connected to a hot shoe (interface 104 in fig. 1) of the image capturing apparatus (200A in fig. 3) that controls a strobe (200B and 200C) (¶ 0021, 0036), wherein the transmitter comprises:
a wireless communication device (206A) that communicates wirelessly with the strobe (¶ 0036-0037); and
a controller (203) that controls the wireless communication device (¶ 0028), wherein the wireless communication device periodically sends a signal to the strobe (¶ 0037), wherein the signal is a beacon signal (¶ 0037).


Regarding claim 9, Tsuchiya fails to teach that the control apparatus is a transmitter connected to a hot shoe of the image capturing apparatus.
However, Koike discloses an image capturing apparatus (100 in fig. 3) comprising transmitter connected to a hot shoe (interface 104 in fig. 1) of the image capturing apparatus (200A in fig. 3) that controls a strobe (200B and 200C) (¶ 0021, 0036), wherein the transmitter comprises:
a wireless communication device (206A) that communicates wirelessly with the strobe (¶ 0036-0037); and
a controller (203) that controls the wireless communication device (¶ 0028), wherein the wireless communication device periodically sends a signal to the strobe (¶ 0037), wherein the signal is a beacon signal (¶ 0037).
Thus, after considering the teaching of Koike, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to use a transmitter connected to a hot shoe of the image capturing apparatus as the control apparatus with the motivation of providing an alternative control apparatus that is not internal of the image capturing apparatus to control an external flash while performing control of other flash units as can be appreciated in Koike (¶ 0036-0037).
Regarding claim 10, the combined teaching of Tsuchiya in view of Koike further teaches that the transmitter includes a light-emitting unit (Koike, flash circuit 202 (Note that Koike teaches a flash device 200) (Koike, ¶ 0022-0023)) and functions as a master strobe (Koike, ¶ 0036-0037), and controls the strobe as a slave strobe (Koike, ¶ 0036-0037).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 29, 2021